 1

 2

 3

 4

 5

 6
                       UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9    LARRY ZAMORA,                                     Case No. 1:18-cv-01515-BAM

10                 Plaintiff,                           ORDER REGARDING STIPULATION TO
                                                        EXTEND TIME TO FILE OPENING BRIEF
11          v.
                                                        (Doc. No. 12)
12    ANDREW M. SAUL, Commissioner of Social
      Security,
13
                   Defendant.
14

15        Pursuant to the stipulation of the parties filed on June 19, 2019, and good cause appearing,

16 IT IS HEREBY ORDERED that the deadline for Plaintiff to file an Opening Brief is extended to

17 August 6, 2019. All other dates in the Court’s Scheduling Order are extended accordingly.

18
     IT IS SO ORDERED.
19
20     Dated:    June 20, 2019                              /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                   1
